FILED IN
                                                                                             11th COURT OF APPEALS
                                                    MICHAEL MOORE                               EASTLAND, TEXAS
                                                          DISTRICT JUDGE                      07/27/17 2:20:54 PM
                                                                                               SHERRY WILLIAMSON
TERESIA GREENHAW                           TWENTY-NINTH JUDICIAL DISTRICT COURT                     ELIZABETH
                                                                                                      Clerk     BOURQUIN
COURT COORDINATOR                                   PALO PINTOCOUNTY,TEXAS                            COURT REPORTER

teresia.green haw@co.palo-pinto. tx. us        P.O.Box 187 • Palo Pinto, Texas 76484-0187
                                               Phone: (940) 659-1274 • Fax:(844) 637-2456


                                                                   July 27, 2017

                Mr. Richard Ritchie       (via email kathy@theritchielawfirm.com)
                Attorney.at Law
                P.O. Box 98
                Mineral Wells, Texas 76068


                          Re:        Cause No. 15898 and 16280
                                     State of Texas vs. John Michael Ray Marsh


                Dear Mr. Ritchie:

                     You have been appointed to represent the defendant, John Michael Ray
                Marsh, for the appeal in each of the above referenced cases. Attorney Chad
                Cannon was defendant's attorney through trial who has withdrawn from the case.

                       Attorney Chad Cannon filed a Notice of Appeal on July 14, 2017. I have
                attached a copy of the Judgment entered in each case. Mr. Marsh is presently
                incarcerated at the TDCJ Middleton Unit in Abilene, Texas.

                      Please return the Attorney Acceptance. of Appointment at your earliest
                convenience. Thank you.

                                                                   Very, tru!"l}ou~,
                                                                         1
                                                                      f'~
                                                                   Michael Moo're


                MM/tg                                                                       F~l
                                                                                             \-·
                                                                                             ,/
                                                                                             •..
                                                                                                   .::;:
                                                                                                   .;r.'
                                                                                                     .



                Enclosures

                cc: Janie Glover, District Clerk
                    Kriste Burnett, District Attorney